Citation Nr: 0514720	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-18 152	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for major depression, 
to include as secondary to the service-connected bilateral 
lower extremities.

2.  Entitlement to service connection for a deviated nasal 
septum.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a skin disorder.

4.  Entitlement to an increased rating for recurrent 
laceration of the left lower extremity, currently rated 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
November 1945 and from November 1948 to May 1949.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision by the RO which 
denied service connection for major depression, to include as 
secondary to the service-connected bilateral lower 
extremities.  In that same rating decision, the RO denied the 
veteran's application to reopen the claim of service 
connection for a skin disorder.  The appeal also arises from 
a June 2003 rating decision by the RO which denied service 
connection for a deviated nasal septum and also denied an 
increased rating for recurrent laceration of the left lower 
extremity, rated 10 percent disabling.  

In a February 2003 statement, it appears that the veteran is 
raising a claim of service connection for post-traumatic 
stress disorder (PTSD).  Also, during a February 2005 Travel 
Board hearing, the veteran appears to raise a claim for 
benefits under the provisions of 38 U.S.C.A. § 1151 due to 
left hip surgery.  These issues have not been developed for 
appellate review.  Therefore, the Board has no jurisdiction 
over these issues.  The issues are referred to the Agency of 
Original Jurisdiction (AOJ) for appropriate action.

In November 2003, the Board remanded the appeal to the RO for 
the purpose of scheduling him for a Travel Board hearing.  In 
February 2005, the veteran testified before the undersigned 
Veterans Law Judge.

The claims of service connection for major depression and a 
skin disorder, as well as the claim for an increased rating 
for recurrent laceration of the left lower extremity, rated 
10 percent disabling are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the veteran currently has a deviated nasal septum which 
is related to service.

2.  In an August 1984 decision, the Board denied the claim of 
service connection for a skin disorder.

3.  The evidence submitted since the final August 1984 Board 
decision is not cumulative or redundant of evidence 
previously considered, and it raises a reasonable possibility 
of substantiating the claim for service connection for a skin 
disorder.


CONCLUSIONS OF LAW

1.  A deviated nasal septum was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran has submitted new and material evidence since 
the final August 1984 Board decision and thus the claim of 
service connection for a skin disorder is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed March 2002 and June 2003 rating 
decisions; May 2003 and June 2004 statements of the case; and 
a supplemental statement of the case dated in August 2004 
that discussed the pertinent evidence, and the laws and 
regulations related to the claim of whether new and material 
evidence has been received to reopen the claim of service 
connection for a skin disorder and the claim of service 
connection for a deviated nasal septum.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on these claims.  

In addition, in May 2003 letters, the RO notified the veteran 
of the evidence needed to substantiate his claims, and 
offered to assist him in obtaining any relevant evidence.  
These letter gave notice of what evidence the appellant 
needed to submit and what evidence VA would try to obtain.  
The veteran was also invited to submit additional information 
to the RO.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOCs, SSOC and the May 2003 VCAA notice letter 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims 
(Court)'s decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the instant case 
this was accomplished with respect to the claim of service 
connection for a deviated nasal septum.  This, however, was 
not accomplished with respect to the application to reopen 
the claim of service connection for a skin disorder.  
Nonetheless, the Board finds that any defect with respect to 
the timing of the VCAA notice requirement was nonprejudical.  
The notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in August 2004.  

Additionally, a review of the record shows that VA has 
fulfilled its duty to assist the veteran.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, hospital reports, and VA examination 
reports.  The veteran has not identified any additional 
evidence pertinent to his claims, not already of record and 
there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of whether new and 
material evidence has been received to reopen the claim of 
service connection for a skin disorder and the claim of 
service connection for a deviated nasal septum is proper.  
Certainly, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Analysis

A.  Service Connection for Deviated Nasal Septum

The veteran asserts that he boxed in service and that he 
received several blows to the nose which deviated his nasal 
septum.  He claims that while boxing his teeth were knocked 
loose and that his septum was deviated during that same 
incident.  

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

A review of the veteran's service medical records does not 
show that he boxed and does not show that he sustained an 
injury to the nose.  The record, however, does show that in 
May 1943, he sustained an injury to his teeth and that they 
were loose.  A May 1945 report of physical examination 
revealed that the veteran's nose was normal.  A November 1945 
separation examination report reveals that the veteran's nose 
was normal.  Block 11 of the examination report states the 
following:  "List all significant diseases, wounds, 
injuries.  State circumstances under which wounds or injuries 
were incurred and date of onset."  The only notations listed 
in Block 11 were crushed left leg, two times and no history 
of malaria, syphilis, or dysentery.  There was no mention of 
an injury to the nose.  A November 1948 service enlistment 
examination report reveals that there were no abnormalities 
of the nose.  A May 1949 separation examination report 
reveals no significant abnormalities of the nose.  The report 
was negative for the veteran sustaining any injury to the 
nose.  

VA examination reports from October 1946 to July 1983 
revealed no abnormality of the nose.  The reports were 
negative for any complaints or diagnosis of a deviated nasal 
septum.  Additionally, all of the outpatient treatment 
reports of record dating from the 1980's to 2004 are also 
negative for a finding of a deviated nasal septum.

The veteran has not provided any competent medical evidence 
to support his assertion that he has a deviated nasal septum 
which was incurred in service.  His assertion alone cannot be 
considered competent medical evidence showing that he 
currently has a deviated nasal septum which is related to 
service.  As a lay person, he lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  If the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).

In the absence of evidence showing that the veteran currently 
has a deviated nasal septum which is related to service, that 
the Board must find that the preponderance of the evidence is 
against the claim; the benefit-of-the doubt doctrine is 
inapplicable and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  See 
Brammer v. Derwinski, 3 Vet.App. 223 (1992). 

B.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a skin disorder

In October 1983, the RO denied service connection for a skin 
condition.  The RO noted that the veteran was treated for 
dermatitis in service, but that the condition was acute.  The 
RO also noted that a skin condition was not found on VA 
examination.  In August 1984, the Board denied service 
connection for a skin disorder.  The Board found that the 
veteran's dermatitis during his initial period of service was 
acute and transitory in nature and resolved leaving no 
residual disability.  The Board also found that a skin 
disorder was not shown subsequent to the veteran's final 
discharge from service.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  The last final denial of the claim of 
service connection for a skin disorder was the Board's August 
1984 decision.  38 U.S.C.A. § 4004 (1984).

In October 2001, the veteran filed a request to reopen the 
claim of service connection for a skin disorder.  As noted 
above, where a claim which has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim will be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.  For 
purposes of this appeal, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998); Evans v. Brown, 9 Vet. App. 273 (1996).  The Board 
notes that the above definition of new and material applies 
to claims filed after August 29, 2001.  As the veteran's 
claims were filed in October 2001, the new definition 
applies.  38 C.F.R. § 3.156.  

In Hodge, the United States Court of Appeals for the Federal 
Circuit noted that new evidence could be sufficient to reopen 
a claim if it could contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant a claim.  Furthermore, the Court 
has stated that in determining whether the evidence is new 
and material, the credibility of the newly presented evidence 
is to be presumed.  See Kutscherousky v. West, 12 Vet. App. 
369, 371 (1999) (per curiam) (holding that the "presumption 
of credibility" doctrine, as articulated in Evans v. Brown, 
supra, was not altered by the ruling in Hodge, and continues 
to be binding precedent).

As to whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder, 
the Board observes that the evidence on file at the time of 
the 1984 Board decision included the veteran's service 
medical records.  These records show that in October 1943, 
the veteran was treated for dermatitis, vesiculo-pustular, 
impetigenous, generalized, subacute, severe.  The condition 
was caused by maceration, sweat and friction.  In April 1949, 
the veteran was treated for a skin infection of the hands.  
He was diagnosed as having dyshidrosis.  Also of record was a 
September 1983 statement by the veteran's wife to the effect 
that she had known the veteran to have had a rash on the 
hands from the time she married him, which was 37 years ago.

Evidence on file subsequent to the 1984 Board decision, 
includes an October 2001 statement from Mark S. Cheiken, D.O. 
who noted the veteran's traumatic injury of his leg in 
service.  He reported that the veteran had erythema, scaling 
and areas of edema and sclerosis of the lower extremities.  
He diagnosed the veteran as having stasis dermatitis.  He 
stated that there were many potential causes of stasis 
dermatitis and that trauma was one of the common causes.  The 
Board finds that the October 2001 statement showing that the 
veteran currently has a diagnosed skin condition is both new 
and material evidence.  The evidence is new in that at the 
time of the 1984 Board decision, there was no evidence of a 
current skin condition.  The evidence is also material in 
that he tends to suggest a relationship between the current 
skin condition and an in service injury.  The October 2001 
statement from Mark S. Cheiken, D.O. raises a reasonable 
possibility of substantiating the claim of service connection 
for a skin condition.  Thus, the Board finds that new and 
material evidence has been submitted since the final 1984 
Board decision.  As such, the claim is reopened.

The claim of service connection for a skin condition will be 
discussed in the remand section below.


ORDER

Service connection for a deviated nasal septum is denied.

As new and material evidence has been received, the claim of 
service connection for a skin condition is reopened.


REMAND

The veteran claims that he has depression as a result of his 
friend dying in a diving accident while in service.  He also 
claims that his service-connected bilateral lower extremity 
disabilities caused his depression.  

It does not appear that the RO has attempted to verify the 
veteran's claim of being involved in an incident in which his 
friend was killed in a diving accident.  The RO should take 
appropriate steps to verify this incident, as such 
verification may be probative to his claim for service 
connection.

The current evidence of record shows that the veteran carries 
a diagnosis of major depression.  In February 2002, a VA 
examiner offered an opinion regarding the etiology of the 
veteran's major depression.  However, the opinion is 
inadequate because it did not address the veteran's extensive 
psychiatric evaluations during his second period of service.  
Additionally, the opinion is vague in addressing whether the 
veteran's depression is related to the inservice injury to 
his leg or to any of his service-connected disabilities.  In 
this regard, the physician stated that if the incident where 
the veteran was injured by a mine played any role in the 
veteran's current depression, it did not appear to be a 
significant contributing factor.  

To clarify the etiology of the veteran's major depression, he 
should be scheduled for another VA psychiatric examination, 
to include an adequate opinion.  If the event concerning the 
death of the veteran's friend in service during a diving 
accident is verified, the examiner should be asked to comment 
on whether such incident is related to the veteran's major 
depression.

With respect to the claim of service connection for a skin 
condition, the Board notes that the veteran was treated for a 
skin condition in 1943 and in 1949.  As previously noted, in 
an October 2001 statement, Mark S. Cheiken, D.O. tends to 
suggest a possible link between the veteran's injury in 
service to his current diagnosis of stasis dermatitis.  The 
veteran should be scheduled for an examination to include an 
opinion regarding the etiology of any current skin disorder 
found.

Lastly, pertaining to the claim for an increased rating for 
recurrent laceration of the left lower extremity, the Board 
notes that the RO has rated the condition under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  This code pertains to injury 
to Muscle Group XI.  The function of this muscle group 
includes propulsion, plantar flexion of the foot, 
stabilization of arch, flexion of toes, flexion of knee and 
involves the posterior and lateral crural muscles and muscles 
of the calf.

The claims file indicates that the veteran failed to report 
to a VA examination.  During a February 2005 Travel Board 
hearing, the veteran reported that he was out of town during 
the time he was scheduled for a VA examination and that he 
could not make it.  He reported that he informed the VA 
medical center of his inability to make the appointment.  
There is no indication that the veteran was rescheduled for a 
VA examination.  Additionally, there is no indication that 
the veteran was informed of the consequences for his failure 
to report to VA examination.  See 38 C.F.R. § 3.655 (2004).  
Moreover, the veteran has not undergone a VA examination 
pertaining to his service-connected recurrent laceration of 
the left lower extremity in several years and he has 
described increased symptoms pertaining to the condition (See 
February 2005 Travel Board hearing transcript).  In order for 
the Board to properly adjudicate the claim for increase, the 
veteran should be scheduled for a VA examination for the 
purpose of ascertaining the current severity of his 
condition.

In view of the foregoing, the case is remanded for the 
following actions:


1.  Contact the appropriate Federal 
Department and obtain the veteran's 
service personnel records.

2.  Contact the appropriate Federal 
Department for the purpose of verifying 
the veteran's claim that while in service 
a friend of his died as a result of a 
diving accident.  Notify the Federal 
Department of the details of the diving 
accident, including as provided by the 
veteran at his February 2005 hearing.  
See Hearing Transcript, pages 6, 21 and 
24 (incident took place in 1944, the 
deceased person's last name, etc.).  Send 
the agency a copy of the veteran's 
service personnel record showing the unit 
he was with in 1944.  

3.  Schedule the veteran for a VA 
dermatology examination for the purpose 
of determining the nature and etiology of 
any current skin disorder found.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's current skin disorder.  
The examiner should specifically address 
whether it is as likely as not that the 
veteran has a current skin disorder which 
is medically caused by the injury to the 
leg in service.  The examiner should also 
state whether it is as likely as not that 
any current skin disorder found is 
related to the diagnosed skin disorders 
in service in 1943 and 1949 (generalized 
dermatitis, vesiculo-pustular, 
impetigenous and dyshidrosis).  

4.  Obtain a follow-up opinion from the 
examiner who previously examined the 
veteran in February 2002 or schedule the 
veteran for a VA psychiatric examination 
for the purpose of determining the nature 
and etiology of the veteran's diagnosed 
major depression.  The examiner should 
specifically be asked to address the 
following:

a.  Whether it is as likely as not that 
the veteran's major depression is caused 
by the veteran's service-connected 
bilateral lower extremities (i.e., 
recurrent laceration of the left lower 
extremity, residuals sprained right foot, 
and/or scar of the right hip).

b.  Whether it is as likely as not that 
the veteran's major depression is related 
to service, including the psychiatric 
treatment and evaluation reports noted 
during his second period of service.

c.  If the incident of the veteran's 
friend dying during a diving accident in 
service is verified, the examiner should 
be asked whether it is as likely as not 
that the veteran's depression is related 
to such incident.

The claims file should be made available 
to and reviewed by the examiner in 
connection with his report.  The examiner 
should provide a complete rationale for 
all opinions expressed.  

5.  Schedule the veteran for a VA 
orthopedic examination for the purpose of 
determining the current severity of the 
veteran's service-connected recurrent 
laceration of the left lower extremity.  

The examiner should specifically report 
all impairment caused by the service-
connected condition, to include scar, 
muscle, orthopedic and neurological 
residuals.  The severity of all residual 
disability should also be reported.  All 
indicated testing should be performed and 
all findings should be reported in 
detail.  

a.  The examiner should specifically 
describe in detail any muscle impairment 
related to the service-connected 
condition, including muscle impairment of 
Muscle Group XI.  

b.  Regarding any scar residuals found, 
the examiner should specifically note the 
size of the scar, whether it is tender or 
painful and whether it causes any 
functional impairment.

c.  The examiner should include a 
discussion of any painful motion, 
instability, and degree of residual 
weakness and how such impact on the 
function of the affected body part.

d.  A complete rationale should be 
provided for any conclusions reached.

6.  Notify the veteran it is his 
responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.

7.  After the foregoing, the veteran's 
claims should be readjudicated.  If any 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


